Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Status of Claims
Claims 1-2, 4-5 are pending.  
Priority
Instant application 16946347, filed 06/17/2020 claims priority as follows:

    PNG
    media_image1.png
    65
    393
    media_image1.png
    Greyscale
.
The priority date of 12/19/2017 is granted.

Information Disclosure Statement
	All references from the IDS received 7/28/2022 and 9/9/2022 have been considered unless marked with a strikethrough.
Response to Applicant Argument/Amendment
	In view of Applicant argument, the 112 second paragraph rejection is withdrawn.
	In view of Applicant amendment, the 102 rejection of record is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10696649 (“the ‘649 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘649 patent teach compounds and methods having overlapping structure with the instant claims.  For example, see different species therein and the genus.  The ‘649 patent teaches a piperidine ring bound to an aromatic 6-membered ring fused to a pyridine ring.  The piperidine contains haloalkyl and amine substituents and the aromatic ring contains a nitrile substituent.  Further, claims 9-10 of the ‘649 patent teach that these compounds can be used to treat TLR7/8.
Claims 1-2, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10947213 (“the ‘213 patent”).  The claims of the ‘213 patent teaches overlapping compounds and methods of treating using these compounds at claims 9-10 for example.  The species claim of ‘213 patent teaches a piperidine ring bound to a phenyl ring fused to a heterocyclic ring.  The heterocyclic ring of the ‘213 patent contains 2 nitrogen atoms (Ring B of the instant claims).
Claims 1-2, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10399957 (“the ‘957 patent”).  The claims of the ‘957 patent teaches overlapping compounds and methods of treating using these compounds at claims 6-8 for example.  The species claim of ‘957 patent teaches a piperidine ring bound to a phenyl ring fused to a heterocyclic ring.  The heterocyclic ring of the ‘213 patent contains 1 nitrogen atom (Ring B of the instant claims).  

General Note
	A double patenting rejection over US-10544122 was considered but was not made because the claims fail to teach or suggest a method of use.  The claims of the ‘122 patent are drawn to species of specific compounds.
Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622